Case 0:19-cr-60273-UU Document 54 Entered on FLSD Docket 10/27/2020 Page 1 of 6
 USDC FLSD 2458(Rev.09/08)-JudgmenlinaCriminalCase                                                                        Page1ol-6



                                          U nited States D istrict C ourt
                                                      Southern D istrictof Florida
                                                               M IAM IDIVISION

 UNITED STATES O F AM ERICA                                           JUD GM ENT IN A CRIM INAL CASE

                                                                      CaseN um ber -1:19-60273-CR-UN GARO-

 JAM ES L.SIM M O NS
                                                                      USM N um ber:34629-171
                                                                      CounselForDefendant:Bri  n M cEvoy,Esq.
                                                                      CounselForTheUnitedStates:TimothyLoper,AUSA
                                                                      CourtRepol-
                                                                                ter:W illiam Rom anishin



 ThedefendantpleadedguiltytoCountts)OneoftheIndictment.
 Thedefendantisadjudicatedguiltyofthefollowingoffensets):

        TITLE/SECTIO N                               NATU RE O F
           NUM BER                                    O FFENSE             O FFENSE END ED                     CO UNT
  Title 18USC 1349                        Conspiracy tocomm it                   9/2019                             One
                                          health carefraud

 Thedefendantissentencedasprovided in thefollowing pagesofthisjudgment. Thesentenceisimposedpursuanttothe
 Sentencing Reform Actof1984.

 Countts)AllremainingcountsaredismissedonthemotionoftheUnitedStates.
 Itisordered thatthedefendantmustnotify theUnited Statesattorney forthisdistrictwithin 30 daysofany changeofname,
 residence,ormailingaddressuntilal1fines,restitution,costsandspecialassessmentsimposedbythisjudgmentarefullypaid.
 lforderedtopayrestitution,thedefendantmustnotify thecourtandUnitedStatesatlorneyofanymaterialchangesineconomic
 circul
      nstances.

                                                                              DateofImposition ofSentence:
                                                                              l0/27/2020




                                                                              URSULA UN GARO
                                                                              United StatesDistrictJudge

                                                                              October          ,2020
                   1
Case 0:19-cr-60273-UU Document 54 Entered on FLSD Docket 10/27/2020 Page 2 of 6
    usocFLSD2458tRev.09/:8)-Judgmènti
                                    nacri
                                        minalcase                                                            Page2os6


    DEFENDANT:JAM ES L.SIM M ONS
    CASE NUM BER:1:19-60273-CR-UNGARO-

                                                    IM PRISO N M EN T
               Thedefendantishereby com m itted tothecustodyoftheUnited StatesBureau ofPrisonstobeimprisonedforatenm
    ofTHIRTY-FIVE (35)M ONTHS astoCountOne.
    TheCourtmakesthefollowingrecol
                                 nmendationstotheBureau ofPrisons:

              Jessup,G Ct

    The Defendantshallsurrenderto the United StatesM arshalforthisdistricton Septem ber 17,2021 at2:00 P.M .




                                                        FETURN
'
    lhaveexecutedthisjudgmentasfollows:




    Defendantdelivered on                             to

    at                                                         ,withacel4ified copyofthisjudgment.


                                                                                UNITED STATES M ARSHAL


                                                                        By:
                                                                                      DeputyU.9.M arshal
Case 0:19-cr-60273-UU Document 54 Entered on FLSD Docket 10/27/2020 Page 3 of 6
    USDCFLSD 2458(Rev.09/08)-JudgmentinaCliminalCase                                                                               Page3orô



    DEFEN DANT:JA M ES L.SIM M ON S
    CASE NUM BER:1:19-60273-CR-UNGARO-

                                                        SU PER V ISED R ELEA SE

    Uponreleasefrom imprisonment,thedefendantshallbeonsupervisedreleaseforatenn ofTHREE (3)YEARS.

'
    Thedefendantmustreporttotheprobationofficeinthedistricttowhichthedefendantisreleasedwithin72 hoursofreleasefrom
    thecustody oftheBureau ofPrisons.

    Thedefendantshallnotcolnmitanotherfederal,stateorlocalcrime.

    The defendantshallnotunlawfully possessa controlled substance. The defendantshallrefrain from any unlawfuluse ofa
    controlled substance.Thedefendantshallsubmitto onedrugtestwithin 15 daysofreleasefrom imprisonmentand atleasttwo
    periodicdrug teststhereafter,asdeterlnined bythecoul'
                                                        t.

                  Thedefendantshallnotpossessa firearm,ammunition,destructivedevice,orany otherdangerousweapon.
                  Thedefendantshallcooperatein thecollection ofD NA asdirected by the,probation officer.
              '
                  Ifthedefendanthasany unpaid am ountofrestitution,fines,orspecialassessm ents,thedefendantshallnotify
                  theprobation officerofany m aterialchangein thedefendant'seconom iccircum stancesthatm ightaffectthe
                  defendant'sability topay.


           lfthisjudgmentimposesafineoral-estitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordance
    withtheScheduleofPaymentssheetofthisjudgment.
             Thedefendantmustcomplywiththestandardconditionsthathavebeenadoptedbythiscourtaswellasany additional
    conditionsontheattached page.

                                           STA N DA R D CO N D IT IO N S O F SUPE RV ISIO N

                  Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
                  ThedefendantshallreporttotheprobationofficerandshallsubmitatruthfulandcompletewrittenreportwithinthefirstGfteendays
                  ofeach month;
                  ThedefendantshallanswertruthfullyaI1inquiriesby the probation officerand follow theinstructionsofthe probation officer;
                  Thedefendantshallsuppol-thisorherdependentsand meetotherfamilyresponsibilities;
                  Thedefendantshallwork regularly atalawfuloccupation,unlessexcused by theprobationofticerforschooling,training,orother
                  acceptablereasons;
                  Thedefendantshallnotifytheprobationofficeratleastten(10)daysprinrtoanychangeinresidenceorempioyment;
                  The defendantshallrefrain from the excessive use ofalcoholand shallnotpurchase,posscss,use,distribute,oradministerany
                  controlled substanceoranyparaphernaliarelated to any controlled substances,exceptasprescribed by aphysician;
                  Thedefendantshallnotffequentplaceswherecontrolled substancesare illegally sold,used,distributed,oradministered;
                  Thedefendantshallnotassociate with any personsengaged in criminalactivity and shallnotasseciate with any personconvicted
                  ofafelony,unlessgranted permission to do so by the probation offcer;
                  Thedefendantshallpermitaprobationofticerto visithim orheratany timeathomeorelsewhereandshallpermitconfiscation of
                  any contraband observed in plain view bytheprobation ofticer;
                  Thedefendantshallnotifytheprobationofficerwithinseventy-two(72)hoursofbeingarrestedqrquestionedbya1aw en'
                                                                                                                          forcement
                  ofticer;
                  Thedefendantshallnotenterintoanyagreementtoactasaninformeroraspecialagentofa1aw enfbrcementagencywithcutthe
                  permission ofthecourt.and
                  Aj directed by theprobation officer,thedefendantshallnotify third pal4ies ofrisks thatmay be occasioned by the defendant's
                  criminalrecord orpersonalhistoryorcharacteristicsandshallperm ittheprobation officcrtomakesuchnotificationsandtoconfirm
                  thedefendant'scompliancewith such notification requirement.
Case 0:19-cr-60273-UU Document 54 Entered on FLSD Docket 10/27/2020 Page 4 of 6
 USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                         Page4of6
                                                            .   .   2 -.f   - . . L JZL..--Q-



 DEFENDANT:JAM ES L.SIM M ON S
 CASE NUM BER:1:19-60273-CR-UNG ARO-

                                           SPECIA L C O N D ITIO N S O F SU PER V ISIO N

            Thedefendantshallalso colnplywith thefollowing additionalconditionsofsupervisedrelease'
                                                                                                  .

 FinancialDisclosureRequirem ent-Thedefendantshallprovidecompleteaccesstofinancialinform ation,includingdisclosure
 ofa1lbusinessandpersonalfinances,totheU .S.Probation Officer.

 HeaIth CareBusinessRestriction -Thedefendantshallnotown,directlyorindirectly,orbeemployed,directlyorindirectl
                                                                                                             y,
 inanyhealthcarebusinessorservice,whichsublnitsclaimstoanyprivateorgovernmentinsurancecempany,withouttheCoull's
 approval.

 NoNew DebtRestriction -Thedefendantshal!notapplyfor,solicitorincuranyfurtherdebt,included butnotlim itedtoIoans,
 linesofcreditorcreditcardcharges,eitherasaprincipalorcosigner,asan individualorthrough anycorporateentity,without
 firstobtainingpennissionfrom theUnited StatesProbationOfficer.
   Case 0:19-cr-60273-UU Document 54 Entered on FLSD Docket 10/27/2020 Page 5 of 6
         USDCFLSD2458(Rev.09/08)-Judgmentina.CriminalCase                                                                          Page5()f6


         DEFENDANT:JAM ES L.SIM M ONS
         CASE NUM BER:1:19-60273-CR-tJNGARO-

                                                      CRIM INAL M ONETARY PENALTIES

                The defendantmustpay the totalcriminalmonetary penaltiesunderthe schedule ofpayments on the Schedule of
     '
         Paymentssheet.

                       TotalAssessm ent                                    TotalFine                       TotalRestitution

                             $100.00                                          $                              $2 502,953.00

 ltisf'
      urtherorderedthatthed/fendantshallpayrestitution,jointlyandseverallywithhisco-conspirators,Ravitej
jReddy, in docket'number19-357-CR-Sticl (man (W estern DistrictofPermsylvania),Harry MichaelMolz,in
)docketnumberl9-60275-CR-Moreno(SouthernDistrictofFlorida),DeanBaker,indocketnumber19-60275-j
 Clk-Moreno (Southern District of Florida), ChristopherMiano,in docketnumber 19-60276-CR-Singha1l
(Soufhem DistrictofFlorida),andDepnAustin,in docketnumber19-60276=CR-Singhal(Southern Districtof
Fl
  olida),intheamountof$2,502,953.j .                '

         Restitution with Im prisonm ent-
         Itisfurtherorderedthatthedefendantshallpayrestitutionintheamountof52,502,953.00.During theperiodofincarceration,
         paymentshallbemadeasfollows:(1)ifthedefendantearnswagesin aFederalPrison Industries(UNICOR)job,thenthe
         defendantmustpay 50% ofwagesearnedtowardthefinancialobligationsimposedby thisJudgmentina CriminalCase;(2)if
         thedefendantdoesnotworkinaUNlCORjob,thenthedefendantmustpayaminimum of$25.00perquartertowardthesnancial
         obligationsimposed in thisorder.
         Uponreleaseofincarceration,thedefendantshallpayrestitutionattherateof10% ofm onthlygrossearnings,untilsuchtimeas
         thecourtmayalterthatpaymentschedulei
                                            ntheinterestsofjustice.TheU.S.BureauofPrisons,U.S.ProbationOfficeandU.S.
         Attorney'sOfficeshallmonitorthepaymentofrestitution and reporttothecourtany materialchangeinthedefendant'sability
         to pay. These paym ents do notprecludethe govelmmentfrom using otherassets orincom e ofthe defendantto satisfy the
         restitution obligations.
         *pi
           ndingsforthetotalamountoflossesarercquiredunderChapters109A,110,110A,and ll3A ofTitle 18,UnitedStatesCode,foroffensescommittedon
         oraflerSeptember13,1994,butbeforeApril23,1996.




     $IoT'lG :                        CENTERSFOR
                                              7s0ME
                                                 0SDI
                                                   ECU
                                                     AR
                                                      RI
                                                       T
                                                       EYAB
                                                          NOU
                                                           DME
                                                             LEDI
                                                               VAR
                                                                CAI
                                                                  DDSERVICES
                                                            BALTIM O R Em M ARYLA ND 21244
                                                                AM O UNL U ,i02,R5.3 -
                                                                       .
                                                                                                             1
Case 0:19-cr-60273-UU Document 54 Entered on FLSD Docket 10/27/2020 Page 6 of 6
 USDC FLSD 2458(Rev.09/08)-JudgmentinaCrlminalCase                                                                Pege6or6


 DEFEN DANT:JA M ES L,SIM M ON S
 CASE NUM BER:1:19-60273-CR-UN GARO-

                                                     SCH E DU LE O F PA YM EN TS

 Having assessed thedefendant'sability to pay,paymentofthetotalcriminalmonetary penaltiesaredueasfollows:

            A,Lump sum paymentof$ due immediately,balancedue


 Unlessthecourthasexpresslyorderedotherwise,ifthisjudgmentimposesimprisonment,paymentofcriminalmonetalypenalties
 isdueduringimprisonment.Allcril ninalmonetarypenalties,exceptthosepaymentsmadethroughtheFederalBureauofPrisons'
 lnmateFinancialResponsibility Program,aremadetotheclerk ofthecourt.

 Thedefendantshallreceivecreditforal1paymentspreviously madetoward any criminalmonetary penaltiesil
                                                                                                  nposed.

 Theassessm ent/fine/restitution ispayabletotheC LERK ,UN ITED STA TES CO U RTS and isto beaddressed to:

            U.S.CLER K 'S O FFICE
            A TTN:FINAN CIAL SECT IO N
            400NO RTH M IAM IAV EN UE,R O O M 8N09
            M IAM I,FLO R IDA 33128-7716

 The assessm ent/fine/restitution is payable im m ediately. The U.S.Bureau ofPrisonsrU.S.Probation O ffice and the U.S.
 Attorney'sO fficeare responsiblefortheenforcementofthisorder.




        Forfeiture ofthe defendant'sright,title and interestin certain propel
                                                                            -ty is hereby ordered consistentw ith the plea
 agreementofforfeiture.TheUnited Statesshallsubmitaproposed orderofforfeiturewithinthreedaysofthisproceeding.

 Paylnentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)fineprincipal,
 (5)fineinterest,(6)communityrestitutionjt7)penalties,and(8)costs,includingcostofprosecutionandcourtcosts.
